March 26, 2010


Eternal Energy Corp.
2549 West Main Street, Suite 202
Littleton, CO  80120


Attention:  Brad Colby


Dear Mr. Colby:


Re: 
Purchase of Royalty



This letter sets out the agreement between the undersigned concerning the
matters described below:


Background


A.           Eternal Energy Corp. ("Eternal") holds the following overriding
royalties on production from the Royalty Lands:
 
1.
Earned Solo Lands: A 4% overriding royalty on production in respect of the
Earned Solo Lands (the "Eternal Solo ORR") pursuant to the Eternal Solo ORR
Agreement;

 
2.
Earned AMI Lands: A 5% overriding royalty on production in respect of the Earned
AMI Lands (the "Eternal AMI ORR") pursuant to the Eternal AMI ORR Agreement; and

 
3.
Residual Royalty Lands: A 5% overriding royalty on production in respect of the
Residual Royalty Lands (the "General Eternal ORR") pursuant to the General
Eternal ORR Agreement.

 
B.           Eternal has agreed to sell and Ryland Oil Corporation ("Ryland")
has agreed to purchase 100% of the Eternal Royalties for cash, Ryland Shares and
the Hardy Assets as described below.
 
Agreement
 
Now therefore the parties agree as follows:
 
1.
Definitions.  In addition to any other defined terms and phrases, the following
definitions shall apply:

 
(a)
“Border Acreage Sale” has the meaning set forth in Clause 12(a)(ii) hereof;

 
(b)
"Claims" means all losses, damages, expenses (including reasonable legal and
other professional fees), liabilities (whether accrued, actual, contingent,
latent or otherwise), judgments, penalties, fines, claims, lawsuits, causes of
action, proceedings, investigations and demands or other obligations of whatever
nature or kind and all costs incurred in investigating or pursuing any of the
foregoing or any proceeding relating to any of the foregoing;

 
(c)
"Closing" means the completion of the transactions contemplated by this
Agreement;

 

--------------------------------------------------------------------------------


 
- 2 -
 
(d)
“Closing Date” means the later of the following:

 
(i)
April 7, 2010; and

 
(ii)
Three (3) business days following TSXV approval as contemplated in Clause 7
herein;

 
(e)
"Crescent Point" means Crescent Point Energy Corp., the successor in interest to
TriAxon's assets pursuant to a court approved Plan of Arrangement effective
December 15, 2009, such assets including, without limitation, TriAxon's
interests under the 2009 Farmout and in and to the Earned AMI Lands, the Earned
Solo Lands and the Earned 2009 Lands;

 
(f)
"Earned AMI Lands" means the Petroleum Substances within the Bakken Formation
underlying the following Royalty Lands:

 
Sections 4, 9, 16, 17, 20 and 21-1-15 W2M;
 
(g)
"Earned Solo Lands" means the Petroleum Substances within the Bakken Formation
underlying the following Royalty Lands:

 
Sections 5, 6, 7, 17 to 20, 29, 30 and 32-1-14 W2M and Sections 1, 2, 3, 10 to
15, 22, 23 and 24-1-15 W4M;
 
(h)
“Effective Date” has the meaning set forth in Clause 6 hereof;

 
(i)
"Environment" means the components of the earth and includes ambient air, land,
surface and sub-surface strata, groundwater, surface water, all layers of the
atmosphere, all organic and inorganic matter and living organisms, and the
interacting natural systems that include such components;

 
(j)
"Environmental Liabilities" means:

 
(i)
any and all Claims arising directly or indirectly from contamination or other
adverse situations pertaining to the Environment and relating to or caused by
the Hardy Assets or operations thereon or related thereto, however and by
whomsoever caused, and whether such Claim, contamination or other adverse
situation occurs or arises in whole or in part prior to, at or subsequent to the
Effective Date; and

 
(ii)
all past, present and future Claims arising directly or indirectly, whether
before or after the Effective Date, from (A) Environmental Matters; (B)
non-compliance with, violation of or liability under any Environmental
Regulations; or (C) the Abandonment and Reclamation Obligations;

 
(k)
"Environmental Matters" means, in relation to the Environment, any activity,
event or circumstance in respect of or relating to past, present or future
activities regarding the Hardy Assets including:

 
(i)
the storage, use, holding, collection, accumulation, assessment, generation,
manufacture, construction, processing, treatment, stabilization, disposition,
handling, transportation or release of hydrocarbon, hazardous substances and
environmental contaminants;

 

--------------------------------------------------------------------------------


 
- 3 -
 
(ii)
the protection of the Environment; or

 
(iii)
pollution, reclamation or restoration of the Environment;

 
(l)
"Environmental Regulations" means all statutes, laws, rules, orders and
regulations in effect from time to time and made by governments or governmental
boards or agencies having jurisdiction pertaining to the Environment in relation
to the Hardy Assets;

 
(m)
"Eternal AMI ORR Agreement" means that certain Overriding Royalty Agreement
dated May 21, 2009 between Pebble, TriAxon and Wild River Resources Ltd. (whose
interests were acquired by Crescent Point as to 75% and Shelter Bay Energy Inc.
as to 25%), as Royalty Payors and Eternal, as Royalty Owner, as amended;

 
(n)
"Eternal Royalties" means the entire right, title and interest of Eternal in and
to any and all overriding royalties which Eternal currently holds or has the
right to acquire in and to any and all production from any and all of the
Royalty Lands, including without limitation, the Eternal Solo ORR, the Eternal
AMI ORR and the General Eternal ORR;

 
(o)
"Eternal Royalty Agreements" means the Eternal Solo ORR Agreement, the Eternal
AMI ORR Agreement and the General Eternal ORR Agreement;

 
(p)
"Eternal Solo ORR Agreement" means that certain Overriding Royalty Agreement
dated May 21, 2009 between Pebble and TriAxon, as Royalty Payors and Eternal, as
Royalty Owner, as amended;

 
(q)
"General Eternal ORR Agreement" means that certain Overriding Royalty Agreement
dated September 4, 2008 between Pebble, as Royalty Payor and Eternal, as Royalty
Owner, as amended;

 
(r)
"GST" means the goods and services tax exigible pursuant to the Excise Tax Act
(Canada) with respect to the subject transactions;

 
(s)
"Hardy Abandonment and Reclamation Obligations" means all obligations to (i)
abandon the Hardy Well and restore and reclaim the surface site thereof, (ii)
decommission and remove any facilities and equipment comprised in the Tangibles
and restore and reclaim the surface sites thereof, and (iii) reclaim and restore
the surface of any of the Hardy Lands, all in accordance with the Environmental
Regulations;

 
(t)
"Hardy Assets" means the Hardy PNG Rights, the Hardy Tangibles and the Hardy
Miscellaneous Interests;

 
(u)
"Hardy Lands" means the specified stratigraphic zones or intervals within, upon
or under the lands set forth and described in Schedule "B", insofar as rights to
the Petroleum Substances within those zones or intervals are granted by the
Hardy Leases;

 
(v)
"Hardy Leases" means the leases, licenses, permits and other documents of title
by virtue of which the holder thereof is (i) entitled to drill for, win, take,
own or remove the Petroleum Substances within, upon or under the Hardy Lands,
(ii deemed to be entitled to a share of Petroleum Substances removed from the
Hardy Lands or any lands with which the Hardy Lands are pooled or unitized or
(iii) entitled to share in the proceeds generated by, or to receive payments
calculated by reference to the quantity or value of, such production including,
without limitation, the documents of title as described in Schedule "B" and, if
applicable, all renewals and extensions of such documents and all documents
issued in substitution therefor;

 

--------------------------------------------------------------------------------


 
- 4 -
 
(w)
"Hardy Miscellaneous Interests" means the entire interest of Ryland/Pebble in
and to all property, assets, interests and rights on or with respect to the
Hardy Lands, other than the Hardy PNG Rights and the Hardy Tangibles per se, to
the extent such property, assets, interests and rights pertain to the Hardy PNG
Rights or the Hardy Tangibles, or any rights relating thereto including, without
limitation, the Hardy Well, the associated wellbore and the casing contained
therein;

 
(x)
"Hardy PNG Rights" means the entire interest of Ryland/Pebble in and to the
Hardy Lands and the Hardy Leases;

 
(y)
"Hardy Tangibles" means the entire interest of Ryland/Pebble in and to the
equipment described in Schedule “B” and any facilities and any other tangible
depreciable property and assets located in or on the Hardy Lands and used or
intended to be used to produce, store, process, gather, treat, measure, make
marketable or inject the Petroleum Substances or in connection with water
injection or removal operations that pertain to the Hardy PNG Rights including,
without limitation, any and all gas plants, oil batteries, buildings, production
equipment, pipelines, pipeline connections, meters, generators, motors,
compressors, treaters, dehydrators, separators, pumps, tanks and boilers;

 
(z)
“Hardy Well" means the well described in Schedule "B";

 
(aa)
"Pebble" means Pebble Petroleum Inc.;

 
(bb)
"Petroleum Substances" means crude oil, crude bitumen and products derived
therefrom, synthetic crude oil, petroleum, natural gas, natural gas liquids,
sulphur and every other mineral or substance, whether liquid, solid or gaseous,
or any of them;

 
(cc)
“PST” means the 5% provincial sales tax exigible pursuant to the Act for the
Imposition and Collection of Taxes on Consumers and Users of Tangible Personal
Property and Certain Services (Saskatchewan);

 
(dd)
"Residual Royalty Lands" means all of the Royalty Lands, excepting the Earned
AMI Lands and the Earned Solo Lands;

 
(ee)
"Royalty Lands" means the hydrocarbon properties described in Schedule "A", the
same being comprised of the Earned AMI Lands, the Earned Solo Lands and the
Residual Royalty Lands and, for greater certainty, includes any and all lands
within the Pebble Beach Prospect (as likewise described in Schedule "A") in
which Pebble holds an interest as of the date of this Agreement;

 

--------------------------------------------------------------------------------


 
- 5 -
 
(ff)
"Ryland Shares" means voting common shares without par value in the capital
stock of Ryland;

 
(gg)
"TriAxon" means TriAxon Limited Partnership;

 
(hh)
“TSXV” means the TSX Venture Exchange; and

 
(ii)
"2009 Farmout" means that certain Letter Farmin Agreement dated February 25,
2009 between Pebble, as Farmor and TriAxon, as Farmee.

 
2.
Schedules.  The following schedules are attached hereto and made a part of this
Agreement:


 
Schedule “A”
-
Royalty Lands
Schedule “B”
-
Hardy Assets
Schedule “C”
-
Form of Representation Letter of the Seller


 
3.
Sale of Royalties.  Eternal, for the consideration set out in Clause 4, agrees
to sell, convey, transfer and assign to Ryland 100% of Eternal's right, title,
estate and interest in and to the Eternal Royalties (the "Sale Royalties") such
sale, conveyance, transfer and assignment to have effect as of the Effective
Date.

 
4.
Consideration.  In consideration of the sale, conveyance, transfer and
assignment of the Sale Royalties by Eternal to Ryland, Ryland shall pay to
Eternal the following:

 
(a)
Share Consideration:  On Closing, issue 2,145,883 Ryland Shares (the "Sale
Shares") to Eternal at a deemed price of CDN $0.36 per share for a total deemed
share consideration value of CDN $772,500 (the "Share Consideration").  Eternal
acknowledges that the Sale Shares will be subject to a hold period expiring four
(4) months and one day after the date of issuance, after which the Sale Shares
shall be freely tradeable in Canada. Eternal further acknowledges that the Sale
Shares will not be registered in the United States and consequently there will
be resale restrictions in the United States. The certificate or certificates in
respect of the Sale Shares shall be endorsed with legends reflecting the
foregoing restrictions:

 
"UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [THE DATE THAT IS 4 MONTHS AND A DAY AFTER THE
DISTRIBUTION DATE].
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "U.S. SECURITIES ACT") OR
QUALIFIED UNDER ANY U.S. STATE SECURITIES LAW, AND, UNLESS SO REGISTERED, SUCH
SECURITIES MAY ONLY BE OFFERED, SOLD, OR OTHERWISE TRANSFERRED (A) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT, (B) TO THE
CORPORATION, (C) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE U.S. SECURITIES ACT, OR (D) IN A TRANSACTION THAT DOES
NOT REQUIRE REGISTRATION UNDER THE U.S. SECURITIES ACT AND THE SELLER FURNISHES
TO THE CORPORATION AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE CORPORATION TO SUCH EFFECT AND, IN EACH
CASE, IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE U.S. SECURITIES ACT.  "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE U.S. SECURITIES ACT.";
 

--------------------------------------------------------------------------------


 
- 6 -
 
provided that, if at the time any or all of the Sale Shares are sold (a) Ryland
is then a “foreign issuer” as defined in Regulation S under the United States
Securities Act of 1933, as amended (the “U.S. Securities Act”) and (b) the Sale
Shares are sold in compliance with the requirements of Rule 904 of Regulation S
under the U.S. Securities Act and in compliance with applicable Canadian
securities laws and regulations, then Ryland shall, or shall cause its transfer
agent to, remove the legend on the certificate representing such shares within
two business days of the receipt of a duly executed Representation Letter of the
Seller in substantially the form annexed hereto as Schedule C;
 
provided further, that, if any of the Sale Shares are being sold pursuant to
Rule 144 of the U.S. Securities Act, the legend may be removed upon the delivery
to Ryland’s transfer agent of an opinion of counsel of recognized standing in
form and substance reasonably satisfactory to Ryland, to the effect that the
legend is no longer required under applicable requirements of the U.S.
Securities Act or applicable state securities laws.
 
(b)
Property Consideration:  On Closing, convey, transfer and assign the Hardy
Assets to Eternal, or its nominee, EERG Energy ULC, its wholly owned Canadian
subsidiary, for a deemed value of CDN $240,001 (the "Property Consideration"),
the same to be allocated as follows:

 
(i)
Hardy PNG Rights:  CDN $115,000;

 
(ii)
Hardy Tangibles:  CDN $125,000; and

 
(iii)
Hardy Miscellaneous Interests:  CDN $1.00.

 
Eternal acknowledges that the Hardy Assets are currently owned by Pebble and
that ownership will be transferred to Ryland prior to Closing; and
 
(c)
Cash Consideration:  On June 1, 2010, pay to Eternal USD $3,000,000 (net of any
required withholding taxes Ryland is obligated to deduct from the aforesaid
payment and remit to the Canada Revenue Agency (the "CRA") as provided in
Section 116 of the ITA) by way of wire transfer or as otherwise directed by
Eternal in writing (the "Cash Consideration"). Ryland acknowledges and agrees
that a re-conveyance back to Eternal for 60% of the Sale Royalties will be
escrowed at Closing with Miller Thomson, solicitors for Ryland, who will be
appointed as escrow agent, as security for the payment of the Cash
Consideration.   The parties further agree that such re-conveyance of 60% of the
Sale Royalties shall be released to Eternal immediately upon Ryland’s failure to
pay the Cash Consideration by the close of business on June 1, 2010.

 

--------------------------------------------------------------------------------


 
- 7 -
 
5.
Canadian Tax Matters.  

 
(a)
Section 85 Rollover:  It is the intention of the parties that the sale of the
Sale Royalties will be effected as a "rollover" pursuant to section 85(1) of the
Income Tax Act (Canada) (the "ITA") with the intent that Eternal will not be
liable for the immediate payment of income tax in Canada on the Share
Consideration, but rather will obtain a tax deferral until such time as Eternal
sells the Sale Shares.  The parties will file all necessary documents with the
CRA to evidence their election to effect the purchase and sale of the Sale
Royalties as a transaction under section 85(1) of the ITA concurrent with the
tax clearance application described in Clause 5(b) below.

 
(b)
Withholding Tax:  Promptly following execution of this Agreement, Eternal, with
the assistance of Ryland, will apply to the CRA for a tax clearance certificate
under section 116 of the ITA to limit the Canadian withholding tax on the
Property Consideration and the Cash Consideration to no more than 28%.  To that
end, Eternal acknowledges that it may be required to prepare and file a tax
return with the CRA in support of its application.

 
(c)
Ryland Assistance:  Ryland agrees to instruct its Canadian tax advisors to
provide all advice and assistance reasonably required by Eternal and its tax
advisors to complete the application described above and all ancillary forms and
to assist in filing same with the CRA and responding to questions and comments,
all with a view to having Eternal's application granted within a reasonable
time.

 
(d)
Possible Amendments:  The parties agree to amend this Agreement or execute such
additional agreements as may be recommended by their tax advisors to more
properly reflect their intentions as set out in this Section 5.

 
(e)
GST and PST: Eternal acknowledges that it is liable for payment on Closing of
federal GST and PST on the sale price of the Hardy Tangibles and the Hardy
Miscellaneous Interests.

 
6.
Adjustments.  The effective date of the sale, conveyance, transfer and
assignment of the Sale Royalties to Ryland and the conveyance, transfer and
assignment of the Hardy Assets to Eternal will be April 1, 2010 (the "Effective
Date"). The parties acknowledge and agree that, upon Closing and except as may
hereafter be expressly provided to the contrary, Ryland (as to the Sale
Royalties) and Eternal (as to the Hardy Assets) will assume and be responsible
for 100% of all expenses and obligations associated with the assets they acquire
hereunder but there will be no adjustment or accrual with respect to any
expenses and obligations paid or incurred prior to the Effective Date.  For
greater certainty, an adjustment will be made to reflect the royalties payable
to Eternal by Pebble to March 31, 2010 and payable in accordance with the
Eternal Royalty Agreements. Final adjustments will be made by May 31, 2010.

 
7.
TSXV Acceptance.  This Agreement is subject to TSXV acceptance. Ryland agrees to
make application to the TSXV for acceptance promptly upon execution of this
Agreement and use its reasonable best efforts to obtain such acceptance within
30 days of execution. Eternal agrees to assist Ryland by providing such
information as the TSXV may reasonably require and which is within Eternal's
knowledge or control.

 

--------------------------------------------------------------------------------


 
- 8 -
 
8.
Closing.  The Closing shall take place at 2:00 pm on the Closing Date in the
offices of Ryland in Vancouver, BC or at such other date, time, place and manner
as the parties may mutually agree upon in writing. On Closing (a) Eternal shall
execute and deliver such general and specific conveyances, transfers and
assignments and other documents as Ryland may reasonably require to complete the
sale, conveyance, transfer and assignment of the Sale Royalties, and (b) Ryland
shall deliver the TSXV acceptance letter and a certificate representing the Sale
Shares and, further, Ryland shall execute and deliver such general and specific
conveyances, transfers and assignments and other documents as Eternal may
reasonably require to complete the conveyance, transfer and assignment of the
Hardy Assets.  Each party shall also deliver such further documentation as the
other party may reasonably request to complete the transactions contemplated
hereby including, without limitation, officer's certificates in respect of each
party's representations and warranties and any required escrow documentation to
secure the payment of the Cash Consideration.  All documentation delivered at
Closing shall be in form and substance satisfactory to the parties, acting
reasonably. Eternal shall deliver to Ryland all of its files and other records
pertaining to the Sale Royalties as soon as commercially reasonable following
Closing and Ryland, in turn, shall deliver to Eternal all of its lease and
agreement files and other records pertaining to the Hardy Assets as soon as
commercially reasonable following Closing.

 
9.
Pre-Closing Hardy Operations.  Prior to Closing, Ryland shall cause the Hardy
Assets to be maintained in the ordinary course of business, consistent with past
practice and applicable law, and shall cause all obligations under the relevant
mineral leases and any other agreements affecting the Hardy Assets to be
performed and complied with and neither Ryland nor Pebble shall, without
Eternal's prior written consent, commence or consent to any operation in respect
of the Hardy Assets, remove or dispose of any of the Hardy Assets, amend any
Hardy Lease or other agreement affecting the Hardy Assets or grant any security
interest in respect of the Hardy Assets.

 
10.
Hardy Review Period.  Ryland agrees that Eternal shall have until March 31, 2010
to undertake a title review and environmental assessment in respect of the Hardy
Assets ("Review Period").  On or before the end of the Review Period, Eternal
shall advise Ryland in writing if in Eternal's sole opinion, acting reasonably,
Ryland/Pebble's title to such interests is sufficient and it has obtained a
satisfactory environmental assessment that it wishes to proceed with the sale of
the Sale Royalties.  Failure to provide Ryland with such a notice prior to the
expiration of the Review Period will be deemed to be an election by Eternal to
proceed.

 
11.
Liability.

 
(a)
Pre-Effective Date Obligations:  Eternal shall remain liable for all liabilities
and obligations in respect of the Sale Royalties existing or that arise out of
events occurring prior to the Effective Date and Eternal shall discharge and
satisfy such liabilities and obligations and indemnify Ryland from and against
any and all Claims associated therewith.  Subject to Clause 11(c), Ryland shall
likewise remain liable for all liabilities and obligations in respect of the
Hardy Assets existing or that arise out of events occurring prior to the
Effective Date and Ryland shall discharge and satisfy such obligations and
indemnify Eternal from and against any and all Claims associated therewith.

 
(b)
Post-Effective Date Obligations:  Upon Closing, Ryland shall assume 100% of all
liabilities and obligations in respect of the Sale Royalties arising or that
arise out of events occurring after the Effective Date and Ryland shall
discharge and satisfy such liabilities and obligations and indemnify Eternal
from and against any and all Claims associated therewith.  Eternal, upon
Closing, shall assume 100% of all liabilities and obligations in respect of the
Hardy Assets (including, without limitation, those arising under the Hardy
Leases or any other relevant agreements), arising or that arise out of events
occurring after the Effective Date and Eternal shall discharge and satisfy such
obligations and indemnify Ryland from and against any and all Claims associated
therewith.

 

--------------------------------------------------------------------------------


 
- 9 -
 
(c)
Hardy Environmental Liabilities:  Notwithstanding anything else herein
contained, Eternal agrees that it shall, upon Closing (i) be solely liable and
responsible for any and all Claims relating to events or conditions on, prior
to, and after the Effective Date which Ryland or Pebble may suffer, sustain, pay
or incur, and (ii) indemnify and save Ryland and Pebble harmless from any and
all Claims whatsoever which may be brought against or suffered by them or which
they may sustain, pay or incur, in either case as a result of any matter or
thing arising out of, resulting from, attributable to or connected with any
Environmental Liabilities pertaining to the Hardy Assets, or any of them,
including, without limitation, damage from or removal of hazardous or toxic
substances, clean-up and the Abandonment and Reclamation Obligations.  Once
Closing has occurred, Eternal shall be solely responsible for all Environmental
Liabilities respecting the Hardy Assets and the performance of the Abandonment
and Reclamation Obligations (as between Ryland/Pebble and Eternal), and releases
Ryland and Pebble from any Claims Eternal may have against Ryland and Pebble
with respect to all such liabilities and responsibilities.  The parties have
taken into account Eternal's assumption of responsibility for the future
Abandonment and Reclamation Obligations associated with the Hardy Assets, as set
forth in this Agreement, and Ryland and Pebble's release of responsibility
therefor when they determined the Property Consideration.

 
(d)
Pre-Closing Termination Options:  Notwithstanding the foregoing, should any
liability or obligation arise after the Effective Date but prior to Closing
which would materially affect the value of the Sale Royalties or the Hardy
Assets, Ryland or Eternal, as applicable, shall have the option prior to Closing
to terminate the proposed transactions by giving the other party written notice.

 
12.
Representations and Warranties.

 
(a)
Eternal:  Eternal makes the following  representations and warranties to Ryland,
all of which shall be true and accurate in all material respects as of the
Closing:

 
(i)
Organization and Standing:  Eternal is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada;

 
(ii)
Power and Authority:  Eternal has all requisite power and authority to carry on
its business as presently conducted, to enter into this Agreement and to perform
its obligations hereunder and this Agreement has been approved by all necessary
corporate action on the part of Eternal.  The consummation of this Agreement
will not violate, nor be in conflict with, (A) any provision of the governing
documents of Eternal, (B) any agreements to which Eternal is a party, or (C) any
judgment, decree, ordinance, law, regulation or permit. In particular, the
within sale of the Sale Royalties and the proposed concurrent sale to Rover
Resources, Inc. ("Rover") of Eternal's interest in certain North Dakota
hydrocarbon properties (the "Border Acreage Sale") does not constitute a sale of
substantially all of Eternal's assets and, consequently, Eternal does not
require the approval of its shareholders to enter into this Agreement or to
perform its obligations hereunder;

 

--------------------------------------------------------------------------------


 
- 10 -
 
(iii)
Enforceability:  This Agreement and all other agreements and instruments
executed in accordance herewith shall constitute the valid and binding
obligation of Eternal enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization or similar laws affecting the rights of creditors generally and
subject to the general principles of equity;

 
(iv)
Litigation:  To the best of Eternal’s knowledge, there is no claim, lawsuit,
accident investigation, arbitration or administrative proceeding pending or
threatened in any venue involving Eternal or the Sale Royalties which would or
might have an adverse effect on the Sale Royalties or the ability of Eternal to
consummate the transactions contemplated by this Agreement;

 
(v)
No Consents or Rights of First Refusal:  Except for the consent of the royalty
payors under the Eternal Royalty Agreements, there are no consents required or
rights of first refusal or similar rights triggered as a result of the
contemplated sale of the Sale Royalties;

 
(vi)
Compliance with Laws:  To the best of Eternal's knowledge, all laws, rules,
regulations, ordinances and orders of all local, provincial and federal
governmental bodies having jurisdiction over the Sale Royalties have been
complied with;

 
(vii)
Contracts:  Except for the Eternal Royalty Agreements, there are no other
contractual arrangements with respect to the Sale Royalties; and

 
(viii)
Full Disclosure:  To the best of Eternal's knowledge, none of the above
representations and warranties fails to state a material fact necessary to make
the statements contained therein not misleading.

 
(b)
Ryland:  Ryland makes the following  representations and warranties to Eternal,
all of which shall be true and accurate in all material respects as of the
Closing:

 
(i)
Organization and Standing:  Ryland is a corporation duly organized, validly
existing and in good standing under the laws of the Province of Ontario and is
authorized, operating through Pebble, to conduct business in the Province of
Saskatchewan;

 
(ii)
Power and Authority:  Ryland has all requisite power and authority to carry on
its business as presently conducted, to enter into this Agreement and to perform
its obligations hereunder and this Agreement has been approved by all necessary
corporate action on the part of Ryland.  The consummation of this Agreement will
not violate, nor be in conflict with, (A) any provision of the governing
documents of Ryland, (B) any agreements to which Ryland is a party, or (C) any
judgment, decree, ordinance, law, regulation or permit;

 

--------------------------------------------------------------------------------


 
- 11 -
 
(iii)
Enforceability:  This Agreement and all other agreements and instruments
executed in accordance herewith shall constitute the valid and binding
obligation of Ryland enforceable in accordance with their respective terms
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization or similar laws affecting the rights of creditors generally and
subject to the general principles of equity;

 
(iv)
Litigation:  To the best of Ryland’s knowledge, there is no claim, lawsuit,
accident investigation, arbitration or administrative proceeding pending or
threatened in any venue involving Ryland or the Hardy Assets which would or
might have an adverse effect on the Hardy Assets or the ability of Ryland to
consummate the transactions contemplated by this Agreement;

 
(v)
Material Agreements:  All of the material agreements which relate to or
otherwise affect the Hardy Assets are listed in Schedule "B";

 
(vi)
Taxes Paid:  All taxes and assessments based upon or measured by the ownership
of the Hardy Assets which have become due and payable prior to the Effective
Date have been timely paid and any of the foregoing which need to be paid prior
to Closing will likewise be timely paid;

 
(vii)
Lease Burdens Paid:  All rentals and other financial burdens arising in respect
of the Hardy Assets have been timely and properly paid and will continue to be
timely and properly paid up to Closing;

 
(viii)
Validity of Leases:  Ryland has not received any notices of default in respect
of the Hardy Leases or any other agreements related to the Hardy Assets and, to
the best of Ryland's knowledge, the foregoing leases and agreements are in full
force and effect;

 
(ix)
No Consents or Rights of First Refusal:  There are no consents required or
rights of first refusal or similar rights triggered as a result of the
contemplated sale and transfer of the Hardy Assets;

 
(x)
Compliance with Laws:  To the best of Ryland's knowledge, all laws, rules,
regulations, ordinances and orders of all local, provincial and federal
governmental bodies having jurisdiction over the Hardy Assets have been complied
with;

 
(xi)
No Proposals or Commitments:  No proposals or commitments exist that would
obligate Eternal to make expenditures in respect of the Hardy Assets after the
Effective Date other than routine expenses incurred in the normal operation of
the Hardy Assets, other than any expenditures which Eternal may choose to make
in order to meet the offset obligations set out in those two Notices of Offset
Obligations issued May 15, 2009 by the Saskatchewan Ministry of Energy and
Resources in respect of Lease PN61692, copies of which have been delivered to
Eternal;

 

--------------------------------------------------------------------------------


 
- 12 -
 
(xii)
Hardy Environmental:  Pebble has not been charged with and, to the best of
Ryland's knowledge, there are no pending charges or investigations against
Pebble relating to any breach of Environmental Regulations,  nor has Pebble any
knowledge of any breach of Environmental Regulations, nor any knowledge of the
basis for a claim by any third party (including governmental authorities) of
pollution or other environmental damage arising from the Hardy Assets or the
ownership thereof, and Pebble has not received (i) any orders or directives
under the Environmental Regulations which relate to Environmental Liabilities
and which require any work, repairs, construction or capital expenditures with
respect to the Hardy Assets, where such orders or directives have not been
complied with in all material respects; or (ii) any demand or notice issued
under the Environmental Regulations with respect to the breach of any
environmental, health or safety law applicable to the Hardy Assets including,
without limitation, any Environmental Regulations relating to the release, use,
storage, treatment, transportation or disposition of environmental contaminants,
which demand or notice remains outstanding;

 
(xiii)
Contracts:  To the best of Ryland's knowledge, there are no gas contracts, gas
balancing or similar arrangements, agreements for the transportation, processing
or disposal of hydrocarbons, joint operating agreements or contract operating
agreements affecting the Hardy Assets;

 
(xiv)
No Wells other than the Hardy Well:  To the best of Ryland's knowledge , except
for the Hardy Well, there are no wells located on or directly related to the
operation of the Hardy Assets;

 
(xv)
No Areas of Mutual Interest:  To the best of Ryland's knowledge, the Hardy
Assets are not subject to an agreement which provides for an area of mutual
interest;

 
(xvi)
Sale Shares:  The Sale Shares will on issuance be fully paid and non-assessable
and will be listed for trading on the TSXV;

 
(xvii)
Securities Filings:  The Sale Shares will be issued to Eternal pursuant to an
exemption from the registration and prospectus requirements of applicable
securities laws and regulations. Forthwith after the Closing, Ryland shall file
such forms and documents as may be required under the applicable securities laws
and regulations in Canada relating to the issuance of the Sale Shares, including
a Form 45-106F1 as prescribed by National Instrument 45-106;

 
(xviii)
Full Disclosure:  To the best of Ryland's knowledge, none of the above
representations and warranties fails to state a material fact necessary to make
the statements contained therein not misleading; and

 
(xix)
SEDAR Filings:  All documents filed by Ryland on SEDAR (the “Ryland Disclosure
Documents”) as of their respective dates, were filed on a timely basis and in
compliance in all material respects with all applicable legislation and did not,
when filed, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading.  As of their respective dates, the financial
statements of Ryland included in the Ryland Disclosure Documents complied as to
form in all material respects with applicable accounting requirements and
legislation.  Such financial statements fairly presented the financial position
of Ryland at and as of the dates thereof and the results of its operations, cash
flows, and changes in shareholders’ equity for the periods then ended.

 

--------------------------------------------------------------------------------


 
- 13 -
 
13.
Conditions of Closing.  The obligations of the parties to close the subject
transactions shall be subject to satisfaction of the following conditions, which
may be waived by notice in writing:

 
a)
TSXV Acceptance:  The TSXV shall have accepted for filing this Agreement on the
terms set out herein;

 
(b)
Compliance with Agreement:  Each party shall have delivered all documents
required to be delivered by it and otherwise complied with the terms of this
Agreement in all material respects;

 
(c)
Representations and Warranties:  The representations and warranties of each
party shall be true and accurate in all material respects on and as of Closing;

 
d)
No Material Adverse Change:  Prior to Closing, no material adverse change in the
Sale Royalties or the Hardy Assets or the business conducted in relation thereto
shall have occurred, whether by casualty or otherwise; and

 
(e)
Concurrent Closing of Border Acreage Sale:  Rover and Eternal shall concurrently
close the Border Acreage Sale.

 
14.
Casualty.  The risk of loss due to fire or other casualty or condemnation shall
be with Eternal (as to the Sale Royalties) and Ryland (as to the Hardy Assets)
at all times prior to Closing and shall be borne 100% by Ryland (as to the Sale
Royalties) and Eternal (as to the Hardy Assets) thereafter.  If any material
portion of the assets generating the Sale Royalties or the Hardy Assets shall be
damaged, destroyed or condemned prior to Closing (or if condemnation is
threatened), Eternal and Ryland shall each have the right to terminate this
Agreement at or prior to Closing without further obligation to the
non-terminating party.

 
15.
Survival.  The representations and covenants of Eternal and Ryland shall survive
Closing for a period of 6 months and shall be deemed to apply to all agreements
and instruments executed in accordance herewith, it being the express intention
of the parties that there shall not be any merger of the aforesaid
representations and covenants notwithstanding any rule of law, equity of statute
to the contrary, all such rules being waived.  Each of Eternal and Ryland shall
indemnify the other from and against all Claims arising within the aforesaid
survival period which are occasioned by reason of a representation being untrue
or inaccurate.

 
16.
No Consequential Damages.  No party shall be liable to the other hereunder for
indirect, consequential, special or punitive damages including, without
limitation, loss of future revenue, income or profits, diminution of value or
loss of business reputation or opportunity.

 

--------------------------------------------------------------------------------


 
- 14 -
 
17.
Press Releases.  The parties each acknowledge that the other is a publicly
traded entity and that each shall be required to issue a press release
concerning this Agreement and the transactions contemplated hereunder.  Nothing
herein shall prevent a party from furnishing any information to any governmental
agency or regulatory authority or to the public insofar and to the extent such
disclosure is required by applicable law (including, without limitation,
securities laws or the rules or regulations of any stock exchange applicable to
such party), provided that a party which proposes to make such a public
disclosure shall, to the extent reasonably possible, provide the other party
with a draft of such statement in sufficient time prior to its release to enable
such other party to review such draft and advise the disclosing party of any
comments it may have with respect thereto.

 
18.
Amendment.  This Agreement may only be amended by a formal written instrument
executed by proper signing officers for the parties.

 
19.
Waiver.  The parties acknowledge and agree that any waiver of the provisions of
this Agreement shall only be binding upon the waiving party if evidenced in
writing and signed on behalf of the waiving party; any such waiver shall apply
only to the particular breach, default, obligation or provision specifically
identified and waived and not to any other breaches, defaults, obligations or
provisions, whether or not similar; any such waiver shall not constitute a
continuing waiver unless expressly stated; and any delay or omission on the part
of a party in exercising any right or power under this Agreement shall not
impair the ability of such party to exercise such right or power or be
considered to be a waiver of, or acquiescence to, any breach or default.

 
20.
Notices.  Any notices which may be required to be given under the terms of this
Agreement shall be in writing and shall be considered duly delivered if
personally delivered or sent by facsimile to the addresses of the parties as set
out below:

 
If to Ryland:
 
If to Eternal:
 
 
 
Ryland Oil Corporation
 
Eternal Energy Corp.
Suite 302, 1620 West 8th Avenue
 
2549 West Main Street, Suite 202
Vancouver, British Columbia
 
Littleton, Colorado
V6J 1V4
 
80120
Facsimile:     
604.639.4458
 
Facsimile:     
303.798.5767
Attn: 
Gerry Shields
 
Attn:  
Brad Colby
 
President
   
Chief Executive Officer

 
21.
Non-Assignable.  This Agreement is not assignable by either party.

 
22.
Inurement.  This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors, receivers, receiver-managers and
trustees.

 
23.
Headings.  The headings utilized in this Agreement are inserted for convenience
of reference only and shall not affect the construction of the provisions
hereof.

 
24.
Gender and Number.  This Agreement shall be read with all changes in gender and
number as may be required by the context.

 
25.
Conflict.  Wherever any provision, whether express or implied, of any schedule
conflicts or is at variance with any provision of the main body of this
Agreement, the provision in the main body shall prevail. Wherever any provision,
whether express or implied, of this Agreement conflicts or is at variance with
any documentation issued in furtherance thereof, the provision of this Agreement
shall prevail.

 

--------------------------------------------------------------------------------


 
- 15 -
 
26.
Weekend or Holiday Dates.  If any date for the payment of monies or the
fulfillment of an obligation or any other stipulated deadline falls on a
Saturday, Sunday or statutory holiday, such date will be postponed to the next
following business day unless the parties expressly agree to the contrary.

 
27.
Governing Law/Courts.

 
(a)
Governing Laws:  This Agreement shall, in all respects, be subject to,
interpreted, construed and enforced in accordance with and under the laws of the
Province of Alberta and the laws of Canada applicable therein and shall, in
every regard, be treated as a contract made in the Province of Alberta.  To the
extent that the location of the Royalty Lands or the Hardy Assets in the
Province of Saskatchewan requires the application of the laws in force in the
Province of Saskatchewan, such laws shall be adduced as evidence in the Alberta
courts having jurisdiction in respect of a dispute arising hereunder.

 
(b)
Courts:  The parties irrevocably attorn and submit to the exclusive jurisdiction
of the courts of the Province of Alberta and courts of appeal therefrom in
respect of all matters arising out of this Agreement.

 
28.
Invalidity of Provisions.  If any provision of this Agreement or the application
thereof to any party or circumstance shall to any extent be held invalid,
illegal or unenforceable by a court of competent jurisdiction, the remainder of
this Agreement, the application of such provision to parties or circumstances
other than those to which it is held invalid, illegal or unenforceable or the
validity, legality or enforceability of such provision in any other jurisdiction
shall not in any way be affected or impaired thereby and such provision shall be
severable from this Agreement to the extent of such invalidity, illegality or
unenforceability.

 
29.
Negotiated Transaction.  The parties have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties and no presumption or burden of proof shall
arise favouring or disfavouring any party by virtue of the authorship of any
provision of this Agreement.

 
30.
Further Assurances, Intent.  It is Eternal’s intent to convey to Ryland 100% of
Eternal’s right, title, estate and interest in and to the Sale Royalties, legal,
beneficial or equitable, and it is likewise Ryland’s intent to, among other
things, convey to Eternal 100% of Ryland/Pebble’s right, title, estate and
interest in and to the Hardy Assets, legal, beneficial or equitable.  In this
regard, both parties agree to execute and deliver all such instruments,
conveyances and other documents and do such other acts not inconsistent with the
terms of this Agreement as may be necessary or advisable to carry out each
party’s intent as stated herein.

 
31.
Complete Agreement.  This Agreement constitutes the complete agreement between
the parties regarding the matters addressed herein and shall supercede all prior
agreements between the parties in relation thereto, whether written or oral.  In
addition, each of Ryland and Eternal acknowledges and agrees that this Agreement
and the agreement providing for the Border Acreage Sale supercede and replace
that certain Letter Agreement dated November 25, 2009 between Ryland and
Eternal, and the Lock Up Agreements executed in conjunction therewith by the
officers and directors of Eternal, pursuant to which Ryland was going to acquire
all of the issued and outstanding shares of common stock of Eternal.

 

--------------------------------------------------------------------------------


 
- 16 -
 
32.
Counterpart Execution/Delivery.  This Agreement may be executed in one or more
counterparts, each of which shall be considered an original but all of which
together shall constitute one and the same instrument. In addition, facsimile or
scanned email copies of executed counterparts shall be conclusively regarded for
all purposes as originally executed counterparts pending the delivery of the
originals.

 
Please confirm your agreement to the foregoing by signing and returning a copy
of this Agreement to the attention of the undersigned prior to 4:30 p.m. MST on
March 26, 2010.


Sincerely,


RYLAND OIL CORPORATION


Per:          /s/ Gerald J. Shields                          
Gerald J. Shields
President
 
AGREED to and ACCEPTED this 26th day of March, 2010.


 
ETERNAL ENERGY CORP.


Per:          /s/ Bradley M. Colby                        

Bradley M. Colby
Chief Executive Officer
 

--------------------------------------------------------------------------------


 